Citation Nr: 1036786	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  96-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine injury 
with degenerative disc disease.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1971 to May 
1976.

This case was previously before the Board of Veterans' Appeals 
(Board) on appeal from adverse action by the RO in Muskogee, 
Oklahoma.  The appellant's claims for service connection for 
cervical and thoracic spine injuries were denied by an April 2007 
Board decision.  The appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
September 2008 Order, the Court remanded the April 2007 Board 
decision to the Board for readjudication pursuant to a Joint 
Motion for Remand (Joint Motion).

In March 2009 and April 2010, the Board remanded this case to the 
RO for additional development.  It returns now for appellate 
consideration.

While on remand, the RO granted service connection for thoracic 
spine injury with degenerative disc disease in a February 2010 
rating decision.  This constitutes a complete grant of the 
benefit sought on appeal for that claim.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The claims file does not reflect 
any disagreement with the February 2010 rating decision.  The 
issue is no longer before the Board.  The cervical spine injury 
claim returns now for appellate consideration.  


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not manifested during 
active service or for many years thereafter.  

2.  The appellant's chronic cervical spine degenerative disc 
disease and degenerative joint disease have not been shown to 
have originated during active service or related to any incident 
therein, to include a 1973 golf cart accident.




CONCLUSION OF LAW

A cervical spine injury disability with degenerative disc disease 
was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

The appellant's claim was filed prior to passage of the VCAA.  
Letters dated in December 2002, May 2004, September 2004, and 
January 2007 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although these letters were not sent prior to initial 
adjudication of the appellant's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
provided ample opportunity to respond with additional argument 
and evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant most recently in July 2010.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The September 2008 JMR indicated that VA should 
attempt to obtain additional service records from the treating 
hospital at Bergstrom Air Force Base concerning the appellant's 
original March 1973 injury.  The RO sent a request for these 
records through the PIES system in September 2009.  A response 
was sent in December 2009 that the Bergstrom AFB hospital records 
had been searched and no records were found.  The Board finds 
that the September 2008 JMR instruction has been carried out in 
full.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a July 2010 medical examination to 
obtain an opinion as to whether his cervical spine disability was 
the result of an inservice injury.  This opinion was rendered by 
a medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
for the conclusions that were reached.  Therefore, the Board 
finds that the examination is adequate.  See Nieves-Rodriguez, 
supra.  

The September 2008 JMR found fault with a March 2006 VA 
examination report relied on by the Board in denying the 
appellant's claim.  The report was considered inadequate for two 
reasons, 1) failing to address in-service reports of pain in the 
trapezius area in March 1973 or the April 1976 separation 
examination report noting recurring left back and shoulder pain, 
and instead "without explanation" reported that the service 
medical reports indicated the pain was in the lower back rather 
than the upper back or neck, and 2) failing to consider of a July 
1976 VA examination report that noted tenderness to palpation in 
the right scapula and crepitus in the right shoulder.  The July 
2010 VA examination report addresses these concerns.  The Board 
finds that the VA examination report is adequate.

The Board has also considered whether the development ordered in 
the prior March 2009 and April 2010 remands has been completed.  
The March 2009 remand instructed that the RO provide a new VA 
examination and medical opinion and obtain any available records 
from Bergstrom AFB concerning the appellant's March 1973 injury.  
The Bergstrom records have been investigated.  The RO had the 
appellant seen for a January 2010 VA examination.  The Board 
considered the opinion inadequate for being substantially similar 
to the 2006 VA examination found to be inadequate in the 
September 2008 JMR.  The Board remanded again in April 2010 for 
an adequate examination report.  The appellant was seen for a 
July 2010 VA examination.  The Board has found this examination 
report to be adequate.  The Board finds that the prior remand 
instructions have been completed in full.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he had a cervical spine disability as 
a result of a 1973 inservice accident, where he was run over by a 
golf cart.  For the reasons that follow, the Board concludes that 
service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The appellant asserts that he sustained a chronic cervical spine 
disorder as the result of his inservice March 1973 trauma.  The 
appellant's claim is supported solely by his own written 
statements on appeal.  

The appellant's service medical records make no reference to a 
cervical spine disorder, but do show his March 1973 injury.  A 
March 1973 Line of Duty Determination (AF Form 348) indicates 
that the appellant was struck and run over by a golf cart in 
March 1973.  At his April 1976 physical examination for service 
separation, the appellant complained of "recurrent left back 
pain since Mar[ch 19]73, due to trauma, treated with 
hospitalization for 4 days, mild pain manifested by stiffness of 
shoulders bilateral."  On physical evaluation, the military 
examiner noted that the appellant's spine was normal.

A July 1976 VA examination report shows that the appellant had 
complaints of ongoing back pain.  X-ray report reflects that the 
appellant had a normal thoracolumbar spine, and that the 
appellant had a back disorder by history.

By an August 1976 RO decision, service connection was granted for 
a low back strain.

VA clinical documentation dated in October 1994 indicates that 
the appellant presented a history of chronic neck and back pain 
after "being crushed in a military accident in 1973."  Treating 
VA medical personnel observed cervical and thoracic paraspinal 
muscle tightness.  A December 1994 VA treatment record states 
that the appellant reported that he had injured his entire back 
when he was struck by the golf cart.

An August 1995 VA treatment record states that the appellant 
complained of upper, mid, and lower back pain and upper and lower 
extremity shooting pain, numbness, and tingling.  Provisional 
diagnoses of C4-5 disc space narrowing and lumbosacral spine 
degenerative disc disease were advanced.  VA X-ray studies of the 
cervical spine and thoracic spine revealed findings consistent 
with degenerative joint disease.  A May 1997 VA treatment record 
states that an impression of cervical spine degenerative joint 
disease was advanced.

At a July 1997 VA examination for compensation purposes, the 
appellant complained of chronic cervical spine and thoracic spine 
pain.  He reported that his symptoms began after he had injured 
his "whole back" in 1973 or 1974.  Impressions of 
"intermittently symptomatic neck with degenerative changes on X-
ray" and "intermittently symptomatic thoracic spine with 
degenerative changes on X-ray" were advanced.  The VA examiner 
commented that "in reviewing [claims] file, I find no evidence 
that the veteran was treated for his [cervical] spine or 
[thoracic] spine in the military."

A December 1997 magnetic resonance imaging study of the cervical 
spine from Don A. Wilson, M.D., revealed findings consistent with 
degenerative disc disease and degenerative joint disease.

The appellant was afforded a VA compensation examination in 
January 2006.  The appellant's claims file was reviewed in 
conjunction with the examination.  He reported that the pain had 
been initially manifested after he was run over by the golf cart 
in March 1973 during active service.  The examiner noted that he 
could not find more than a couple of outpatient notes in his 
claims file regarding "spine" pain.  It was also noted that his 
spine was normal on separation examination.  The appellant 
reported that he had neck and back pain over the years.

The examiner noted that the appellant's clinical impressions 
included cervical spine degenerative disc disease and thoracic 
spine degenerative disc disease.  The VA examiner commented that:

In my opinion, it is not at least as likely as not that the 
patient's neck pain . . .is due to an incident which 
occurred or was aggravated by his military service.

I reviewed his [claim] file and found that although his 
service medical record does indicate that in March 1973 he 
was run over by a golf cart.  However, the documentation 
indicates that his pain was in his lower back rather than 
in. . . neck. . . I think that his subsequent medical 
records do not indicate that . . . his neck. . . condition 
is a result of his military service.

The Joint Motion found fault with the fact that in rendering his 
opinion following his March 2006 VA examination of the appellant, 
the VA physician failed to address in-service reports of pain in 
the trapezius area in March 1973 or the April 1976 separation 
examination report noting recurring left back and shoulder pain, 
and instead "without explanation" reported that the service 
medical reports indicated the pain was in the lower back rather 
than the upper back or neck.  In this regard, the Joint Motion 
also referenced numerous service medical reports that did not 
limit the appellant's reports of back pain to the lumbosacral 
region, instead generally referring to "the back" as the source 
of pain, and stated that the VA examiner provided no explanation 
for his assumption that the description of the back in service 
did not include the cervical or thoracic regions of the back.  
The Joint Motion also found fault with the fact that the March 
2006 VA examination did not include consideration of a July 1976 
VA examination report that noted tenderness to palpation in the 
right scapula and crepitus in the right shoulder.  As such, the 
Joint Motion requested that the appellant be afforded another VA 
examination that "accurately addresses the medical evidence of 
record and considers whether the appellant's lay statements 
regarding continuity of symptomatology support a finding of a 
nexus between the in-service golf cart injury to the back and his 
present cervical and thoracic spine disorders."  With respect to 
these assertions by the appellant of continuity of symptoms in 
the cervical area since service, the Joint Motion also found that 
the Board's failure to discuss these assertions rendered the 
reasons and bases for denying the appellant's claim inadequate.  
Finally, the Joint Motion directed the Board to attempt to obtain 
the records from the appellant's hospitalization in March 1973.

As discussed in the VCAA section above, the RO attempted to 
obtain additional records from the appellant's hospitalization in 
March 1973.  That attempt was unsuccessful.  

The appellant was seen for a January 2010 VA examination.  The 
examiner reviewed the file and addressed the flaws identified by 
the Joint Motion.  The appellant reported progressing difficulty 
since the January 2006 VA examination.  The examiner indicated 
that the details were well described in the January 2006 VA 
examination report.  The Board takes this to mean that the 
appellant reported a similar history and the file revealed a 
similar history as appear in the prior VA examination reports.  
The examiner confirmed the presently diagnosed disabilities of 
the cervical spine, particularly cervical spine degenerative disc 
disease with cervical stenosis.  The examiner also reviewed the 
inservice records showing complaints from the appellant.  The 
examiner noted that the common medical practice in using the term 
"back" excludes the cervical spine, which would be 
characterized as "neck."  The examiner concluded that the 
injury and symptoms/signs described by the military personnel 
following the incident were not consistent with the occurrence of 
an injury of the neck.  The examiner concluded that the cervical 
spine disability was less likely than not that the cervical spine 
condition was etiologically related to the appellant's service, 
including his inservice complaints of back pain.

The January 2010 VA examination report did not provide a 
rationale as to the appellant's complaints of continuity of 
symptomatology since service.  The Board remanded for another VA 
examination in April 2010.  

The appellant was seen for a July 2010 VA examination.  Again, 
the examiner indicated that the details were well described in 
the claims file.  The Board takes this to mean that the appellant 
reported a similar history and the file revealed a similar 
history as appear in the prior VA examination reports.  The 
examiner reviewed the appellant's allegations of continuity of 
symptoms since service.  The examiner noted the absence of 
cervical spine complaints during service, as discussed above, the 
absence of cervical spine complaints until 1990 and an 
intervening motor vehicle accident, which resulted in substantial 
injuries.  The examiner concluded that, even taking the 
appellant's allegations into consideration, the cervical spine 
disability was not at least as likely as not related to service.  

The Board has reviewed the probative evidence of record including 
the appellant's written statements on appeal.  The appellant's 
service medical records make no reference to either a chronic 
cervical spine injury or other disorder or a chronic thoracic 
spine injury or other disorder.  The service documentation does 
reflect that the appellant was struck and injured by a golf cart 
in March 1973.  Indeed, service connection was granted for 
thoracic and low back disabilities.  The first clinical 
documentation of record, however, of a chronic cervical spine 
disorder is dated in the mid 1990s, some 17 years after service 
separation.  No competent medical professional has attributed the 
appellant's chronic cervical spine degenerative disc disease and 
degenerative joint disease to his March 1973 inservice accident 
or his period of active service in general.  Indeed, the examiner 
at the January 2006, January 2010 and July 2010 VA examinations 
for compensation purposes expressly discounted the existence of 
such an etiological relationship, even when considering the 
appellant's lay statements regarding continuity of symptomatology 
since service.  The Board finds that the medical opinions and 
lack of neck complaints in the period from the 1973 injury until 
after an intervening set of injuries outweigh the appellant's lay 
observations regarding continuity of symptomatology since 
service.  The Board finds that the disability was first manifest 
many years after service and the preponderance of the evidence is 
against a nexus between the appellant's current cervical spine 
degenerative disc disease with cervical stenosis and his service, 
to include the March 1973 golf cart accident.  Service connection 
is not warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for a cervical spine injury 
with degenerative disc disease is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


